Title: Report on Money Received from, or Paid to, the States, [11 May 1790]
From: Hamilton, Alexander
To: 


[New York, May 11, 1790Communicated to the House: May 11, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, in obedience to the order of the House of Representatives of the 23d of April, respectfully submits the several statements, in the schedules herewith transmitted, marked A and B, and Nos. 1, 2, 3, 4, and 5.
Upon these statements, the Register of the Treasury, in his report to the said Secretary, makes the following remarks:
The debits and credits, in continental money, advanced from, or received out of, the treasury of the United States, as stated in the within schedule, may be relied on as the true nominal amount, stated on record in the Treasury books; but the reduction to specie value, is subject to the examination of the general board of commissioners.
The credits for specie, and also of indents paid into the treasury of the United States, on account of the existing requisitions of Congress, are accurate, and, it is presumed, conclusive. But, with respect to the extension, in specie, of the several payments into the treasury, in the emission of continental bills of credit, called old emissions, and the emissions of the 18th March, 1780, although the nominal sums specified in the subordinate statements, are as accurate as the treasury records will admit, yet, as there is no legislative guide on a question of so great importance, the treasury officers have felt themselves exceedingly embarrassed. On the one hand, they could not presume to affix a scale not warranted by any act of the Legislature, and on the other, the order of the House required a compliance as far as possible. They have, therefore, on this occasion, governed themselves by the only existing regulation of the late Congress. According to the table herewith presented, by a reduction to specie, all sums, either paid or received from the States, from the commencement of the Revolution, to 18th March, 1780, and from that period to the present date, all sums in continental money, are reduced to specie, at forty for one.
The new emissions are estimated equal to specie.
When State paper has been received by the United States from any particular State, the State making the payment has received a credit, at which, it has been accounted for, by those who have received it.
The Secretary begs leave to observe, from principles which have governed the said statements, they cannot be considered as exhibiting the actual specie value of the moneys received from the respective States.
But an impression, that it might not be advisable, on his part, to enter into considerations which are relative to the duty of the commissioners for settling accounts between the United States and the individual States, has led him to seek, in the acts of Congress and the records of the treasury, for the results by which the liquidation of the paper money should be conducted, rather than to indulge a latitude of opinion as to what might be the abstract right.
All which is humbly submitted.
